Bralet, J.
The plaintiff in the first action, contracted to perform certain work and to furnish the necessary materials for painting and refinishing the ceilings, floors, and walls of the interior of the defendant’s house. The declaration in the first case is on an account annexed, which after crediting partial payments, leaves a balance of $324 which the company claims it is entitled to recover. In the second case the plaintiff alleges that the company’s contract price was $2,000, and that part of the work was performed in an unskilful and improper manner, and that the company after notice refused to remedy the defective work, for which he claims damages.
It is contended by the company that the contract was in *383writing. The treasurer of the company, after negotiations with one Poulin, the agent of the plaintiff White, sent to White a letter stating, “This is to confirm our verbal quotation to Mr. Poulin of Two Thousand (2,000) Dollars for the painting of building ... in accordance with specifications submitted to us, with the following additions to same: To pgint all plastered walls not expressly specified except vestibule walls which are to be cleaned. The painting of the radiators is included in the above price. Also the removing of cloth in front room, 1st floor repairing the plaster in panels and painting same like the other walls. This, I believe, is in accordance with my conversation with Mr. Poulin.” To which White replied by letter “Your letter . . . confirming your verbal quotation of $2,000 to Mr. Poulin for painting the building . . . has been received, and this letter will confirm Mr. Poulin’s verbal acceptance of the same.”
The trial judge was warranted in finding on the evidence, which need not be recited, that the contract was not fully performed in some material particulars, and that, after receiving $1,700 of the contract price, which was sufficient to pay for what had been furnished and supplied, the company refused further performance, causing a loss to White of $350, the amount required to make good the defective work, which he was entitled to recover.
The first request, that the contract consisted of the letters and the specifications, was rightly denied; and the company’s remaining requests: that the paragraph asking for an estimate for stripping all floors and refinishing them like new throughout the building with the exception of the operating room, is not a part of the specifications; that all the work called for had been performed; that it was excused from doing the work in two rooms in the basement by reason of White’s delay; and that it is entitled to recover the contract price less a fair deduction for the work in the basement rooms, became immaterial because of the findings. Hayward v. Leonard, 7 Pick. 180. Burke v. Coyne, 188 Mass. 401, 404.
The order of the Appellate Division dismissing the report in each case is

Affirmed.